DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

 Response to Arguments
Applicant’s arguments, see pg. 11, filed 4/14/2022, with respect to the 35 U.S.C. § 112(b) rejection of claims 1-20 have been fully considered and are persuasive.  The 35 U.S.C. § 112(b) rejection of claims 1-20 has been withdrawn. 
The Examiner notes that as amended the claim language “selecting, by the navigation platform and based on the wireless communication coverage information one or more route segments” is creating a route based on wireless communication coverage.
Applicant's arguments filed 4/14/2022 with respect to the 35 U.S.C. §102(a)(1) rejection of claims 1-20 have been fully considered but they are not persuasive.
In ¶0064-69 Ross discloses determining a route based on the wireless network coverage, and ¶0074 discloses that different segments have different network coverage.  Therefore when degerming the route the system would be determining the wireless network coverage for segments of the route, and selecting the route (and therefore the segments) based on the wireless network coverage.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0162057 (Ross et al.).
With respect to claims 1, 8, and 15
Ross teaches: A method/navigation platform/non-transitory computer-readable medium storing instructions (see at least Fig 9(A-B)), comprising: one or more memories (see at least Fig 12; #1220-1240; and ¶0149); and one or more processors (see at least Fig 12; #1210; and ¶0149) configured to:
receiving, at a navigation platform (see at least Fig 1 and 4; #100 and #420; and ¶0028; Describing an autonomous vehicle.), information identifying an origin location (see at least Fig 3 and 9(A); #317, #920, and #935; and ¶0121; Discussing sending a pickup location to a UAV.) and a destination location associated with an autonomous vehicle (see at least Fig 3 and 9(A); #319, #920, and #935; and ¶0121; Discussing sending a destination to a UAV.); 
identifying, by the navigation platform (see at least Fig 1 and 4; #100 and #420; and ¶0028), one or more candidate route segments (see at least Fig 9(A); #920-930; and ¶0064-69, ¶0121, and ¶0145; Discussing determine multiple routes and that the routes have segments.) for a navigation route from the origin location to the destination location (see at least Fig 9(A); #920-930; and ¶0121 and ¶0145); 
receiving, by the navigation platform (see at least Fig 1 and 4; #100 and #420; and ¶0028) and based on transmitting a query to a geolocation server (see at least Fig 3, 4, and 6; #332 and #400; and ¶0099-103; Discussing using a spectrum heat map in response to a request for pick up by a user.), wireless communication coverage information for the one or more candidate route segments (see at least Fig 4; #237 and #400; and ¶0064-69 and ¶0080-81; Discussing creating a route using a wireless communication coverage map.); 
selecting, by the navigation platform (#100) and based on the wireless communication coverage information (see at least Fig 1 and 4; #100, #400, and #420; and ¶0028 and ¶0081), one or more route segments (see at least Fig 9(A); #920-930; and ¶0074, ¶0121-0122, and ¶0145), from the one or more candidate route segments, for the navigation route (see at least Fig 9(A); #920-930; and ¶0074, ¶0121-0122, and ¶0145; Discussing creating a route, that would consist of multiple segments, based on network availability/strength.); and  
wherein selecting the one or more route segments comprises: 
determining, based on the wireless communication coverage information (see at least Fig 1 and 4; #100, #400, and #420; and ¶0028 and ¶0081), whether wireless communication coverage for particular candidate route segments (see at least Fig 9(A); #920-930; and ¶0074, ¶0121-0122, and ¶0145; Discussing creating a route, that would consist of multiple segments, based on network availability/strength.), of the one or more candidate route segments (see at least Fig 9(A); #920; and ¶0121-123; Discussing creating a route.), satisfies a threshold (see at least ¶0077; Discussing determining a route where each segment has a bandwidth above a threshold.), and 
selecting the one or more route segments (see at least Fig 9(A); #920; and ¶0121-123; Discussing creating a route.), from the particular candidate route segments (see at least Fig 9(A); #920; and ¶0121-123; Discussing creating a route.), based on determining that the wireless communication coverage for the particular candidate route segments satisfies the threshold (see at least fig 9(A); #930-934; and ¶0077, ¶0121-122, and ¶0145; Discussing creating a route based on network availability.); 
transmitting, by the navigation platform and to the autonomous vehicle (see at least Fig 9(A-B); #363, #625-635, #935, and #995 ; and ¶0101, ¶0122, and ¶0126), an instruction to navigate the autonomous vehicle along the navigation route (see at least Fig 9(A-B); #363, #625-635, #935, and #995 ; and ¶0101, ¶0122, and ¶0126; Discussing sending the automated vehicle along the route.).
The Examiner notes that in ¶0064-69 Ross discloses creating a plurality of routes and determining the wireless coverage “over the course of each of the possible route options” (¶0066), and ¶0074 states that “the stored resource or heat maps 332 can be in varying resolutions and/or may refer specifically to road segments or even road lanes throughout the given region”.  Therefore when the system of Ross is optimizing a route using the network map it is looking at route segments.      
With respect to claims 2 and 19
Ross discloses:
wherein the one or more candidate route segments are candidate route segments for a particular route segment included in the navigation route (see at least Fig 9(A); #940-945; and ¶0122-123; Discussing determining network connection at specific locations along a route.); and 
wherein selecting the one or more route segments (see at least Fig 9(A); #940-945; and ¶0122-123) comprises: 
selecting the particular route segment from the one or more candidate route segments (see at least Fig 9(A); #940-945; and ¶0122-123; the Examiner notes this language is broad and would read on identifying a segment.).
With respect to claims 3 and 20
Ross discloses:
wherein the one or more instructions, that cause the one or more processors to select the one or more route segments, cause the one or more processors to: select respective candidate route segments (see at least Fig 9(A); #920-930; and ¶0074, ¶0121-0122, and ¶0145) comprises: 
selecting respective candidate route segments, of the one or more candidate route segments (see at least Fig 9(A); #920-930; and ¶0074, ¶0121-0122, and ¶0145), as respective route segments of the one or more route segments (see at least Fig 9(A); #920-930; and ¶0074, ¶0121-0122, and ¶0145; the Examiner notes this language is broad and would read on identifying a segment.).
With respect to claims 4 and 17
Ross discloses:
wherein the wireless communication coverage information (see at least Fig 4; #237 and #400; and ¶0080-81) comprises at least one of: 
information identifying wireless communication coverage, provided by a plurality of different cellular networks, along the one or more candidate route segments (see at least Fig 4; #237, #407, and #400; and ¶0080-81), or 
a recommendation for selecting the one or more route segments from the one or more candidate route segments (see at least Fig 9(A) ; #930-934; and ¶0121).
With respect to claims 5 and 11 
Ross discloses:
wherein the wireless communication coverage information (see at least Fig 4; #237 and #400; and ¶0080-81) comprises: an indication of whether wireless communication coverage, along a candidate route segment of the one or more candidate route segments, satisfies one or more wireless communication coverage thresholds (see at least Fig 4 and 9(A); #237, #400, and #930-934; and ¶0077, ¶0080-81, and ¶0123).
With respect to claims 6 
Ross discloses:
wherein the one or more wireless communication coverage thresholds (see at least Fig 4 and 9(A); #237, #400, and #930-934; and ¶0077, ¶0080-81, and ¶0123) comprise at least one of: a signal strength threshold, a signal quality threshold, a throughput threshold, a route segment coverage threshold, or a latency threshold (see at least Fig 4, 5, and 9(A); #237, #400, #598, and #930-934; and ¶0077, ¶0094, ¶0080-81 and ¶0123; Discussing determining dead zones based on factors including latency.).
With respect to claims 7 
Ross discloses:
wherein selecting the one or more route segments comprises: selecting the one or more route segments based on determining that wireless communication coverage for the one or more route segments satisfies the one or more wireless communication coverage thresholds (see at least Fig 9(A); #920-930; and ¶0074, ¶0121-0122, and ¶0145; Discussing routing based on the network coverage.). 	
With respect to claim 9
Ross discloses:
wherein the one or more processors, when selecting the one or more route segments, are to: select a route segment, of the one or more route segments (see at least Fig 9(A); #920-930; and ¶0074, ¶0121-0122, and ¶0145; Discussing determining network connection at specific locations along a route.), based on at least one of: a travel distance associated with the route segment, a travel time associated with the route segment, predicted traffic conditions for the route segment, real-time traffic conditions for the route segment, or one or more points of interest (POIs) along the route segment (see at least Fig 6; #615-630; and ¶0101-102).
With respect to claim 10
Ross discloses:
wherein the wireless communication coverage information (see at least Fig 4; #237 and #400; and ¶0080-81) comprises: 
information identifying wireless communication coverage (see at least Fig 4; #237, #407, and #400; and ¶0080-81), along the one or more candidate route segments (see at least Fig 4; #237, #407, and #400; and ¶0080-81), provided by:
 
one or more cellular networks (see at least Fig 4; #407; and ¶0081-84), and
one or more Wi-Fi networks (see at least Fig 4; #409 and #415; and ¶0081-84).
With respect to claim 12
Ross discloses:
wherein the one or more user requirements comprise at least one of: an audio streaming requirement, a video streaming requirement, a video call requirement, or a data rate requirement. (see at least Fig 4, 5, and 9(A); #237, #400, #598, and #930-934; and ¶0076-77, ¶0080-81, ¶0094 and ¶0123; Discussing determining if the connection is above a bandwidth threshold.).
With respect to claim 13
Ross discloses: wherein the wireless communication coverage information (see at least Fig 4) comprises: 
an indication of one or more cellular networks that provide wireless communication coverage along the one or more candidate route segments (see at least Fig 9(A); #920-930; and ¶0074, ¶0121-0122, and ¶0145; Discussing routing based on the network coverage.); and 
wherein the one or more processors, when selecting the one or more route segments (see at least Fig 9(A); #920-930; and ¶0074, ¶0121-0122, and ¶0145), are to: 
select a candidate route segment, of the one or more candidate route segments (see at least Fig 9(A); #920-930; and ¶0074, ¶0121-0122, and ¶0145), as a route segment of the one or more route segments based on determining that a particular cellular network provides wireless communication coverage along the candidate route segment (see at least Fig 9(A); #920-930; and ¶0074, ¶0121-0122, and ¶0145).
With respect to claim 14
Ross discloses: wherein the wireless communication coverage information (see at least Fig 4 and 9(A); #237 and #400; and ¶0080-81 and ¶0123) comprises:
information identifying one or more capabilities of wireless communication coverage along the one or more candidate route segments (see at least Fig 4, 5, and 9(A); #237, #400, #598, and #930-934; and ¶0077, ¶0094, ¶0080-81 and ¶0123; Discussing determining dead zones based on factors including latency.), wherein the one or more capabilities comprise at least one of: a throughput capability range, a latency capability range, a signal strength capability range, or a signal quality capability range (see at least Fig 4, 5, and 9(A); #237, #400, #598, and #930-934; and ¶0076-77, ¶0080-81, ¶0094 and ¶0123; Discussing determining dead zones based on factors including latency.).
With respect to claim 16
Ross discloses:
wherein the plurality of geolocation servers are associated with respective cellular networks (see at least Fig 4; #409-417; and ¶0082-87).
With respect to claim 18
Ross discloses: wherein the wireless communication coverage information comprises (see at least Fig 4 and 9(A); #237, #400, and #9930-934; and ¶0080-81 and ¶0123) at least one of: 
information identifying an estimated available network capacity, along a candidate route segment of the one or more candidate route segments (see at least Fig 4, 5, and 9(A); #237, #400, #598, and #930-934; and ¶0077, ¶0094, ¶0080-81 and ¶0123; Discussing determining dead zones based on factors including latency.), for a particular cellular network of the respective cellular networks (see at least Fig 4, 5, and 9(A); #237, #400, #598, and #930-934; and ¶0077, ¶0094, ¶0080-81 and ¶0123; Discussing determining dead zones based on factors including latency.), or information identifying an expected network outage, along the candidate route, in the particular cellular network (see at least Fig 4, 5, and 9(A); #237, #400, #598, and #930-934; and ¶0077, ¶0094, ¶0080-81 and ¶0123; Discussing determining dead zones based on factors including latency.).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2011/0137557 – This publication is directed towards determining a route in which there is wireless connectivity throughout the route
 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F WHALEN whose telephone number is (571)270-7747. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL F. WHALEN
Examiner
Art Unit 3661



/M.F.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661